Citation Nr: 0103536	
Decision Date: 02/06/01    Archive Date: 02/14/01

DOCKET NO.  96-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a thoracic spine disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for sural nerve impairment, right foot.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic synovitis with symptomatic patellar 
chondromalacia and patellar tendinitis, status post 
arthroscopic surgery with partial meniscectomy of the right 
knee prior to September 16, 1997.

5.  Entitlement to an evaluation in excess of 20 percent from 
September 16, 1997 for chronic synovitis with symptomatic 
patellar chondromalacia and patellar tendinitis, status post 
arthroscopic surgery with partial meniscectomy of the right 
knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent for chronic synovitis with some symptomatic patellar 
chondromalacia of the left knee.

7.  Entitlement to a compensable initial evaluation for 
resolving right third metatarsal injury with scarring prior 
to June 26, 1996.

8.  Entitlement to an evaluation in excess of 10 percent from 
June 26, 1996 for resolving right third metatarsal injury 
with scarring.

9.  Entitlement to an initial compensable evaluation for 
chronic synovitis with easy spraining and ligamentous laxity 
of the right ankle disability prior to June 26, 1996.

10.  Entitlement to an evaluation in excess of 10 percent 
from June 26, 1996 for chronic synovitis with easy spraining 
and ligamentous laxity of the right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).  The claim of entitlement to service 
connection for sinusitis will be addressed in the REMAND 
appended to this decision.

In the veteran's VA Form 9 dated February 1996, he stated 
that his service-connected disabilities collectively 
prevented him from being employable.  The RO should contact 
the veteran and inquire whether he intended to file an 
informal claim for a total disability evaluation based on 
individual unemployability at that time.  If so, the RO 
should proceed with all appropriate development.

During a VA examination in June 1997, the veteran complained 
of headaches associated with his back flare-ups that began in 
the neck and radiated to the head, as well as headaches in 
the left temple that occurred two times per day.  The 
examiner's impression was muscle contraction headaches 
related to thoracic and lumbosacral sprains, and vascular 
type headaches related to pain medication taken for thoracic 
and lumbosacral sprains.  The Board believes that this 
evidence constitutes a claim of entitlement to service 
connection for headaches as secondary to service-connected 
thoracic and lumbosacral sprains.  Accordingly, the RO should 
proceed with all appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's thoracic spine disability is manifested by 
tenderness, pain, degenerative changes, and limitation of 
motion.  There is no post-service objective evidence of a 
demonstrable deformity of a thoracic vertebra due to fracture 
residuals.

3.  The veteran's sural nerve impairment of the right foot is 
productive of decreased sensation.

4.  Prior to September 16, 1997, the veteran's right knee 
disability exhibited occasional pain and swelling, full range 
of motion, and no instability.

5.  From September 16,1997, the veteran's right knee 
disability has been manifested by patellar pain, crepitation, 
and tenderness, as well as fatigue, weakness, and poor 
coordination.

6.  The veteran's left knee disability exhibits pain, 
tenderness, and crepitation, but no instability or limitation 
of motion.

7.  Prior to June 26, 1996, the veteran's right third 
metatarsal disability exhibited painful movement, tenderness, 
and functional impairment.

8.  From June 26, 1996, the veteran's right third metatarsal 
disability has been productive of painful movement, 
tenderness, and functional impairment.

9.  Prior to June 26, 1996, the veteran's right ankle 
disability was not productive of limitation of motion or 
instability.

10.  From June 26, 1996, the veteran's right ankle disability 
has shown some instability and painful motion.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a thoracic spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes (DCs) 5285, 5291, 
5293, 5295 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for sural nerve impairment, right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124a, Diagnostic Code 8525 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

3.  Prior to September 16, 1997, the criteria for an 
evaluation in excess of 10 percent for a right knee 
disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5257, 5259 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  The criteria for an evaluation in excess of 20 percent 
for  a right knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5257, 5259 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for a left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5020 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

6.  Prior to June 26, 1996, the criteria for a 10 percent 
evaluation for a right third metatarsal disability were not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5284 
(2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

7.  The criteria for an evaluation in excess of 10 percent 
for a right third metatarsal disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5284 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

8.  Prior to June 26, 1996, the criteria for a compensable 
evaluation for a right ankle disability were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5271 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

9.  The criteria for an evaluation in excess of 10 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5271 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

The Board notes that, generally, in cases where a veteran 
asserts that an increased rating is in order for his service-
connected disabilities, VA has a duty to assist the veteran 
in developing facts which are pertinent to those claims.  See 
generally Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  In the present case, the 
Board finds that all relevant facts have been properly 
developed, and that all relevant evidence necessary for 
equitable resolutions of the issues on appeal has been 
identified and obtained by the RO.  The evidence includes the 
veteran's service medical records, records of treatment 
following service, reports of VA rating examinations, private 
medical records, personal statements by the veteran in 
support of his claim, and he has been afforded, but declined, 
the opportunity to present evidence at a personal hearing.  
The Board is not aware of any additional evidence which is 
available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

In a March 1995 rating decision, the RO granted service 
connection for thoracic spine contusion with T4-5 deformity, 
sural nerve impairment of the right foot, disability of both 
knees, a disability of the right third metatarsal, and a 
right ankle disability.  The RO assigned disability 
evaluations effective from June 1994, and the veteran filed a 
Notice of Disagreement to all of the evaluations assigned by 
the March 1995 rating decision.  Therefore, the veteran's 
claims are original claims placed in appellate status by a 
Notice of Disagreement taking exception with the initial 
rating awards.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Separate ratings may 
be assigned for separate periods of time based upon the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2000).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (2000).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2000).

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 (2000), the VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9-
98, Fed. Reg. 63 (1998).

A. Thoracic Spine

In relation to the present appeal, the veteran underwent a VA 
examination in August 1994.  He complained of constant back 
pain that radiated around his chest wall and reported that 
taking a deep breath caused pain.  He reported acute muscle 
spasm and stabbing pains around the chest wall with severe 
myofascial symptoms several times a week.  Upon examination, 
range of motion was normal other than discomfort at bending 
more than 90 degrees.  There was slight tenderness of the 
mid-thoracic region to percussion and deep palpation.  The 
examiner could not elicit muscle spasm or spasms of pain.  
Compression of the chest caused no pain and chest expansion 
was normal.  The veteran could take a deep breath but 
complained that it "kind of hurt" in the mid-thoracic 
region.  The examiner concluded that there were no specific 
positive findings on examination of the thoracic spine.  An 
X-ray showed a slight scoliosis with convexity to the right 
and no gross bony abnormalities.  The veteran was diagnosed 
with contusion to the mid-thoracic spine region, perhaps 
sprained rib junctions at the thoracic spine level with 
radiating nerve root pain.  The examiner explained that the 
diagnosis could also be referred to as myofascial pain 
syndrome.

During a VA examination in September 1996, the veteran 
complained of moderate pain in the upper mid back.  The 
veteran reported that the pain radiated to the low back and 
caused muscle spasm along the mid and lower areas.  The 
veteran also reported numbness and pain of the right arm that 
radiated into the ring and small fingers.  In addition, he 
reported bilateral radicular leg pain that radiated to below 
the knee and numbness of the left lateral leg that radiated 
into some of his toes.  His symptoms were reportedly 
aggravated by stair climbing, carrying heavy loads, or any 
strenuous physical activity.

Range of motion of the thoracic spine was measured as 10 
degrees of forward flexion, 10 degrees of lateral bending, 0 
degrees of extension, and 15 degrees of rotation.  Deep 
tendon reflexes were 2+/4.  Straight leg raising reached 50 
degrees on the right and 45 degrees on the left, with low 
back pain.  Sensory examination of the upper extremities was 
5/5, except 3+/5 in the C7 distribution over the right arm.  
Sensory examination of the lower extremities was 5/5, except 
2+/5 in the upper left leg.  Motor examination was 1+/5 on 
the right and 5/5 on the left.

The x-ray of the thoracic spine revealed focal, mild 
dextroscoliosis in the region of T4-5, with mild associated 
degenerative changes.  The electromyograph showed S1 and/or 
L5 radiculopathy on the right, and very mild ulnar neuropathy 
at the right elbow.  The veteran was diagnosed with 
dextroscoliosis at T4-5, degenerative joint disease T4-5, 
myofascial pain syndrome lumbosacral spine, L5-S1 
radiculopathy right, and mild ulnar nerve impingement right.

During a VA examination in June 1997, the veteran complained 
of back pain since his in-service accident.  He had worsening 
pain in the low back and stiffness.  He believed that his 
vertebrae went out of alignment two to three times per week.  
He missed 10 days of vocational rehabilitation each term due 
to back pain exacerbations.  He could not lift more than 20 
pounds and he could not sit without pain.  His back went out 
three times per week and he had some right forearm and hand 
tingling, and weakness of the left arm and leg.

Upon examination, the veteran had difficulty shrugging his 
shoulders due to pain.  Flexion and extension were normal and 
he could rotate 40 degrees on the right and 30 degrees on the 
left.  Deltoid and biceps were 5/5.  There was giveaway 
weakness with triceps and wrist extension on the left.  
Reflexes were 2+ and symmetric in the upper extremities.  In 
the lower extremities, motor power, bulk, and tone were 5/5.  
Pinprick sensation and temperature sensation were reduced in 
the L5 distribution on the right.  Straight leg raising was 
positive at 40 degrees bilaterally.  Paravertebral muscle 
spasm was present with flattening of the normal lordosis of 
the lumbar spine.  There was pinpoint tenderness over the 
spinous processes at T3, T6, T8, and in the upper lumbar 
regions.

The impression from the electromyograph/nerve conduction 
study was likely right L5-S1 radiculopathy.  The MRI of the 
lumbosacral and lower thoracic spine revealed some 
degenerative changes with some facet joint hypertrophy.  The 
veteran was diagnosed with chronic lumbosacral sprain related 
to the in-service accident, thoracic sprain related to the 
in-service accident, and right mild ulnar neuropathy, 
unlikely related to the in-service accident.

During a VA examination in September 1997, the veteran 
reported that he currently treated his back by limiting 
activities, exercising, and taking oral medications.  He 
could not sit for more than 20 minutes or walk for more than 
15 minutes, and he generally did not drive.  Upon 
examination, the veteran could flex forward and reach the 
lower tibia.  Percussion of the flexed spine was painful at 
the lumbar and thoracic areas.  Range of motion of the back 
was to 70 degrees for flexion, to 25 degrees for extension, 
to 40 and 30 degrees for rotation, and to 35 and 25 degrees 
for lateral bending.  There was moderate pain with these 
movements and tenderness at the midline at T6.

The diagnoses included chronic back pain involving the lumbar 
and thoracic areas and diagnosed as chronic muscular strain 
superimposed on some degenerative and developmental 
instability.  The lower extremities had a possible 
association with the back and were diagnosed as probable 
referred distress and some peripheral nerve irritation from 
the foot injury.  The examiner commented that the orthopedic 
symptoms were probably significantly increased by chronic 
tension and/or depression.

Private medical records from Karen Hansen-Smith, M.D., show 
that the veteran was followed from November 1995 through 
October 1998 for musculoskeletal complaints, including 
thoracic back pain.  He was given prescription medication and 
injections.  During an evaluation in June 1996, the veteran 
stated that his ability to perform daily functions and to 
work was being affected by his various disabilities.  
Physical examination found full strength of bilateral 
shoulders, with pain at abduction greater than 90 degrees.  
Movement of the shoulders, especially the right, elicited a 
significant amount of popping.

Disabilities of the spine are rated in accordance with 38 
C.F.R. § 4.71a, Diagnostic Codes (DC) 5285-5295 (2000).  
Diagnostic Code 5285 provides that a 100 percent evaluation 
is warranted for a vertebra fracture with cord involvement 
and the veteran is bedridden or requires long leg braces.  
With lesser involvements, the disability is rated for limited 
motion and nerve paralysis; special monthly compensation also 
should be considered.  A vertebra fracture without cord 
involvement but with abnormal mobility which requires a neck 
brace (jury mast) warrants a 60 percent evaluation.  Other 
cases are rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  This provision also provides that ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2000).  

In the present case, the Board notes that although service 
connection is in effect for thoracic spine contusion with 
angular deformity of T4-5 based on a description of the 
veteran's mid-back disorder in a service department Medical 
Board Report, there is no evidence that the veteran has 
demonstrable deformity of a vertebra due to fracture.  Thus, 
although the Board observes that the RO initially assigned a 
10 percent evaluation under this Diagnostic Code, in the most 
recent rating decision, this code was changed to Diagnostic 
Code 5291.  Indeed, there is no suggestion in the record that 
the veteran had ever fractured a vertebra.  The Board notes 
that one examiner in service interpreted x-rays as showing 8 
degrees of apex right angulation at the level of T4-5 which 
he opined could be due to the injury in service as he did not 
feel that it appeared to be the "gentle curve of minor 
scoliosis."  However, to the contrary, a February 1994 chest 
x-ray includes a finding of mild scoliosis of the thoracic 
spine and the post-service medical records overwhelmingly 
indicate that the veteran, instead has mild scoliosis.  
Notably, the inservice examiner found no obvious fracture.  
Similarly, none of the post-service examiners have identified 
residuals of a fracture of the thoracic spine including 
deformity of any of the relevant vertebra.  There being no 
demonstrable vertebral deformity due to fracture, a 10 
percent rating may not be added to the rating already in 
place for limitation of motion.  

The veteran's thoracic spine contusion with T4-5 deformity 
has most recently been assigned a schedular 10 percent 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5291 (2000).  Under this Diagnostic Code, pertaining to the 
dorsal (thoracic) spine, slight limitation of motion is 
noncompensable and a 10 percent evaluation is warranted for 
severe or moderate limitation of motion.  As the veteran is 
currently receiving the maximum available schedular rating 
under Diagnostic Code 5291, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, as mandated by DeLuca, 8 Vet. App. at 206, 
does not provide a basis on which an evaluation greater than 
10 percent may be assigned under that Diagnostic Code.  

The Board notes that the medical evidence of record shows 
that, in addition to the thoracic spine disability subject to 
this appeal, the veteran also has disability, with associated 
pain and functional impairment, involving his lumbosacral 
spine.  However, the service-connected low back disability 
(chronic muscular strain of the lumbar spine superimposed on 
degenerative instability) is currently rated 40 percent 
disabling under Diagnostic Code 5295 (lumbosacral strain), 
but evaluation of that disability is not currently on appeal 
before the Board.

After carefully reviewing and weighing the pertinent evidence 
of record, the Board finds that the currently assigned 10 
percent evaluation for the veteran's residuals of a thoracic 
spine injury is appropriate and entitlement to a schedular 
rating in excess of 10 percent is not warranted.  In this 
regard, to receive an increased evaluation, the veteran's 
thoracic spine contusion must be rated under another 
Diagnostic Code.  In this regard, the Board notes that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's thoracic spine disorder under Diagnostic Codes 5288 
or 5293.  The evidence has not established that the appellant 
has ankylosis of the thoracic spine to warrant consideration 
of his disability under Diagnostic Code 5288.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5288 (2000).  Additionally, 
consideration of Diagnostic Code 5293 is not warranted, as 
there have been no findings of an intervertebral disc 
syndrome of the thoracic spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).  Nor is a rating in excess of 10 
percent assignable utilizing other diagnostic codes pertinent 
to the evaluation of disability associated with back 
disorder.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

In reaching is decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran. 38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2000).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca, 
supra.  However, the Board finds no basis for an evaluation 
in excess of that currently assigned and finds that the 
currently assigned 10 percent evaluation which contemplates a 
thoracic disability severe in degree also necessarily 
contemplates the veteran's findings of pain, tenderness, and 
decreased motion of the thoracic spine as well as any 
additional functional impairment due to pain or weakness of 
that portion of the veteran's spine. 

B. Right Foot

In relation to the present appeal, the veteran underwent a VA 
examination in August 1994.  He complained of loss of 
sensation of the lateral aspect of his right foot.  Physical 
examination found decreased light touch sensation in the 
sural nerve distribution on the lateral aspect and the 
veteran was assessed with post-traumatic nerve injury with 
sensory impairment, but no motor impairment.

During a VA examination in September 1996, the veteran 
complained of right foot pain.  The examiner observed that 
the veteran's gait favored his right leg.  He could not stand 
on his toes.  Sensory examination of the lower extremities 
was 5/5, except 2+/5 in the upper left leg.  Motor 
examination was 1+/5 on the right and 5/5 on the left.  An 
electromyography was consistent with S1 and L5 radiculopathy 
on the right.  The examiner made no specific findings or 
diagnosis regarding the sural nerve.

At a June 1997 VA examination, the motor, power, bulk, and 
tone of the lower extremities were 5/5.  The veteran could 
stand on his heels and toes.  Pinprick sensation was reduced 
in the L5 distribution on the right; S1 distribution was 
normal.  Temperature and vibratory sensations were normal.  
The examiner remarked that there was no clinical evidence 
that the veteran was suffering from a right sural neuropathy 
of the sensation in the distribution of the sural nerve.  The 
sural nerve was intact at pinprick and temperature.  An 
associated electromyography/nerve conduction study found an 
absent right sural sensory response.

During the September 1997 VA examination, the veteran could 
stand on his heels and the medial and lateral borders of his 
feet but refused to stand on the right forefoot because of 
pain.  Tenderness was present on the dorsal midfoot and the 
right forefoot along the second metatarsal shaft and head.  
Sensation of the right foot was decreased laterally and 
dorsolaterally.

Private medical records from Dr. Hansen-Smith show that the 
veteran was followed from November 1995 through October 1998 
for musculoskeletal complaints.  In June 1996, examination of 
the ankles and feet showed some tenderness with eversion of 
the right foot below the right medial malleolus.  The veteran 
could not walk on his toes due to pain in the third right 
metatarsal.

The veteran's sural nerve impairment of the right foot has 
been assigned a schedular 10 percent evaluation by analogy to 
38 C.F.R. § 4.124a, Diagnostic Code 8525 (2000).  Under this 
Diagnostic Code, neuritis is rated analogous to the 
provisions for paralysis of the posterior tibial nerve 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8525 (2000).  
Under Diagnostic Code 8525, a 10 percent evaluation is 
warranted for mild and moderate incomplete paralysis of the 
posterior tibial nerve; a 20 percent evaluation is warranted 
for severe incomplete paralysis of the posterior tibial 
nerve; and a 30 percent disability evaluation is warranted 
for complete paralysis of the posterior tibial nerve with 
paralysis of all muscles of the sole of the foot, frequently 
painful paralysis of a causalgic nature with an inability to 
flex the toes, weakened adduction and impaired plantar 
flexion.

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type 
pictured for complete paralysis.  When the involvement is 
wholly sensory, the rating should be for the mild, or, at 
most, the moderate degree.  38 C.F.R. § 4.124a (2000).  
Peripheral neuritis characterized by a loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. 
§ 4.123 (2000).

Based upon the aforementioned evidence, the Board finds that 
the veteran's sural nerve impairment warrants no more than a 
10 percent evaluation.  The sural nerve impairment is 
characterized only by decreased sensation.  The Board 
observes that the pain in the forefront of the veteran's 
right foot has been assigned a separate evaluation as a 
stress reaction of the right third metatarsal.  Therefore, 
the veteran's impairment can be rated as no more than 
moderate and the benefit sought on appeal must be denied.

C.  Right Knee

The veteran reported a history of right knee pain and 
arthroscopic surgery at a VA examination in August 1994.  He 
now experienced pain with increased activity and prolonged 
driving.  He also had occasional swelling and difficulty with 
extension.  Physical examination found range of motion to 135 
degrees and forced flexion did not cause pain.  The patella 
tracked normally, ligaments were strong and intact, and joint 
lines were nontender.  McMurray, Apley, Lachman, and Drawer 
tests were negative.  There was 1+ chondromalacia of the 
patella with pain on compression of the patella against the 
femoral condyle and 1+ positive patellofemoral quadriceps 
jerk test.  The veteran was diagnosed with status post 
partial medial meniscectomy and 1+ chondromalacia of the 
right knee.

During a VA examination in June 1997, the veteran complained 
of a small numb patch superior to the patella.  Reflexes were 
2+ and symmetric at the patella and 2+ at both Achilles.  At 
a VA examination in September 1997, the veteran reported 
severe right knee pain and partial locking of the right knee.  
Upon examination, there was some limping with the right knee.  
Knee motion was measured to 140 degrees with increased joint 
fluid.  Patellar pain and crepitation were moderately severe.  
Tenderness was present at the patellar attachment and the 
lateral joint line.  Ligaments and quadriceps size were 
normal.  The examiner's impression was chronic synovitis and 
symptomatic patellar chondromalacia and patellar tendonitis.  
The examiner commented that the veteran had knee flare-ups 
about twice per month and also had problems with fatigue, 
weakness, and poor coordination.  The examiner believed that 
a symbolic loss of motion for the knee would be ten percent.

The veteran's right knee disability was assigned a 10 percent 
schedular evaluation prior to September 16, 1997, and is 
presently assigned a 20 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5259-5257 (2000).  His 
service-connected disorder is that of chronic synovitis with 
symptomatic patellar chondromalacia and patellar tendinitis, 
status post arthroscopic surgery with partial meniscectomy of 
the right knee.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2000).  The 
hyphenated diagnostic code in this case indicates that 
symptomatic residuals of removal of the semilunar cartilage 
under Diagnostic Code 5259 is the service-connected disorder, 
and impairment of the knee under Diagnostic Code 5257 is a 
residual condition.

A meniscectomy, or removal of a semilunar cartilage, will be 
rated as a maximum of 10 percent disabling if the residuals 
are symptomatic; otherwise a noncompensable rating will be 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2000).  
However, as discussed below, the currently assigned 
evaluation under DC 5257 includes the symptomatology that 
might be attributed to the meniscectomy such as instability, 
and since the "same manifestation" accounts for the 
percentage evaluation in DC 5257, separate ratings are not 
warranted; that is, there is no additional disability.  See 
38 C.F.R. § 4.14 (2000).  

Under Diagnostic Code 5275, slight impairment of the knee 
manifested by recurrent subluxation or lateral instability of 
the knee is rated at 10 percent, moderate knee impairment is 
rated at 20 percent, and severe impairment warrants a 30 
percent rating.  Moreover, if the veteran is rated under 
Diagnostic Code 5257 and there is x-ray evidence of arthritis 
and limitation of motion or painful motion, a separate rating 
is available under Diagnostic Code 5003.  VAOPGCPREC 9-98.

Based upon the above evidence, the Board finds that the 
criteria for an evaluation in excess of 10 percent prior to 
September 16, 1997 have not been met.  At that time, the 
right knee exhibited no more than a mild impairment, with 
occasional pain and swelling, some chondromalacia, and 
essentially full range of motion.  As of the VA examination 
in September 1997, the veteran's right knee symptomatology 
had worsened, with moderately severe patellar pain and 
crepitation, and patellar tenderness.  Although the knee 
continued to exhibit full range of motion and no instability, 
the examiner believed that a functional loss of 10 percent 
was due to fatigue, weakness, and poor coordination.

Accordingly, the Board finds that the VA examination was the 
first ascertainable date of the increased severity of the 
veteran's right knee disability and that it was appropriately 
characterized as moderate impairment as of that date.  
Nonetheless, the preponderance of the evidence is against an 
evaluation in excess of 20 percent.  The examiner 
specifically found no instability and only a slight 
restriction of motion based on impairment of function.  The 
Board finds that the current evaluation adequately 
compensates for the demonstrated symptomatology.  In 
addition, alternative rating criteria do not afford a basis 
for the assignment of more than a 20 percent rating based on 
ankylosis, limitation of motion, removal of cartilage, or 
impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5260, 5261, 5262, 5263 (2000).

D.  Left Knee

During a VA examination in August 1994, the veteran reported 
that, since his in-service accident, he had a loss of 
sensation across the top of his knee, and pain over the 
lateral patellar region and in the suprapatellar region.  He 
also had weakness, a crunching sensation, and pain when 
squatting and kneeling.  He reported no buckling, locking, or 
catching.  Physical examination found full range of motion, 
and no instability, tenderness, or effusion.  McMurray and 
Apley tests were negative.  There was 1+ chondromalacia of 
the left patella with pain on compression and a positive 
patellofemoral quadriceps jerk test.  Slight tenderness was 
present in the area just above the left patella.  The veteran 
was diagnosed with 1+ chondromalacia of the left patella.

During a VA examination in September 1997, the veteran 
reported moderate left knee pain.  Range of motion was full 
with mild patellar pain and crepitation.  Ligaments and 
quadriceps size were normal.  The examiner commented that 
both knees were chronically painful and that the veteran had 
knee flare-ups about twice per month.  The left knee was 
diagnosed as chronic synovitis and symptomatic patellar 
chondromalacia.  The veteran also had problems with fatigue, 
weakness, and poor coordination and the examiner believed 
that a symbolic loss of motion would be ten percent.

The veteran's left knee disability has been assigned a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5020.  Synovitis is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5020 (2000).  
Degenerative arthritis is rated according to limitation of 
motion for the joint or joints involved.  Where limitation of 
motion is non-compensable, a rating of 10 percent is assigned 
for each major joint or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  Under Diagnostic Code 
5260, flexion limited to 60 degrees warrants a noncompensable 
rating and flexion limited to 45 degrees warrants a 10 
percent rating.  Diagnostic Code 5261 provides that extension 
limited to 5 degrees warrants a noncompensable rating and 
extension limited to 10 degrees warrants a 10 percent rating.

Accordingly, as the VA examinations report no limitation of 
flexion or extension, the criteria for an evaluation in 
excess of 10 percent is clearly not met.  Rather, the RO has 
apparently assigned a 10 percent evaluation based upon the 
most recent VA examiner's finding of a functional loss of 
motion.  In the alternative, the veteran's left knee may be 
evaluated pursuant to Diagnostic Code 5257, as discussed 
above.  However, as the left knee has exhibited no recurrent 
subluxation or lateral instability, the impairment under 
Diagnostic Code 5257 may be considered no more than slight.  
In addition, as the veteran's knee is not characterized by 
ankylosis, removed or dislocated semilunar cartilage, 
nonunion or malunion of the tibia and fibula, or genu 
recurvatum, Diagnostic Codes 5256, 5258, 5259, 5262, and 5263 
are not for application.  Therefore, the Board finds that the 
assigned 10 percent evaluation adequately compensates the 
veteran for his left knee symptomatology.

E.  Right Third Metatarsal

During a VA examination in August 1994, the veteran 
complained of right foot pain, especially in the area of the 
third metatarsal phalangeal joint.  The pain was aggravated 
by cold weather.  Physical examination found a cavus foot 
type, point tenderness at the third metatarsal phalangeal 
joint line, and tenderness to palpation along the third 
metatarsal shaft of the right foot.  The veteran was assessed 
with post-traumatic degenerative joint disease of the right 
third metatarsal phalangeal joint and stress reaction of the 
third metatarsal shaft, possibly related to cavus foot type.

During a March 1995 VA examination, the veteran exhibited a 
normal range of motion of the third metatarsal phalangeal 
joint with minimal joint line tenderness, and no deformity or 
swelling.  There was point tenderness to palpation along the 
third metatarsal shaft.  The x-ray of the right foot showed 
no abnormalities and the examiner remarked that there was no 
evidence of degenerative joint disease.  The assessment was 
ongoing stress reaction, third metatarsal bone, right foot.

Private medical records from Dr. Hansen-Smith include a June 
1996 examination of the veteran's ankles and feet.  She found 
some tenderness with eversion of the right foot below the 
right medial malleolus, and the veteran could not walk on his 
toes due to pain in the third right metatarsal.  At a VA 
examination in September 1996, the veteran complained of 
constant right foot pain.  He could stand on his heels, but 
not on his toes.

At a VA examination in September 1997, the veteran refused to 
stand on the right forefoot because of pain.  He could stand 
on his heels, and the medial and lateral borders of his feet.  
Range of motion of the foot was full but with some pain on 
movements.  Tenderness was present on the right dorsal 
midfoot and forefoot along the second metatarsal shaft and 
head.  The metatarsal pain and tenderness were diagnosed as 
resolving bone injury plus scarring.

The veteran's stress reaction, right third metatarsal, was 
assigned a noncompensable evaluation prior to June 26, 1996, 
and is presently assigned a 10 percent schedular evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2000).  
Under this Diagnostic Code, a moderate foot injury is rated 
at 10 percent and a moderately severe injury warrants a 20 
percent evaluation.

Based upon the aforementioned evidence, the Board finds that 
the evidence of record supports an evaluation of 10 percent 
prior to June 26, 1996.  In making this finding, the Board 
observes that the subjective complaints of pain and the 
objective findings of tenderness were present at the initial 
VA examination in August 1994.  Therefore, the Board finds 
that the veteran has exhibited essentially the same 
symptomatology since the original grant of service 
connection.

Nevertheless, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent in 
that the veteran's foot injury can be characterized as no 
more than moderate.  As mentioned above, the sole 
manifestations of the foot injury are pain and tenderness.  
There has been no showing of limitation of range of motion or 
impairment of ambulation.  The veteran has reported some 
limitation in daily activities due to his foot pain; however, 
the Board finds this to be adequately addressed as a moderate 
foot injury.

F.  Right Ankle

During the VA examination of August 1994, the veteran 
reported a history of recurrent right ankle sprains.  He 
complained of pain over the lateral side of the joint, 
intermittent swelling, and effusion.  Physical examination 
found full range of motion with no evidence of ligamentous 
laxity.  There was no anterior or posterior shifting, 
crepitation, effusion, or swelling.  Some tenderness under 
the lateral malleolus and along the anterior joint line was 
present and there was questionable laxity to inversion 
stress.  The x-ray revealed no abnormalities and the veteran 
was diagnosed with recurrent sprains with mild ankle 
instability.

Private medical records from Dr. Hansen-Smith include a June 
1996 examination of the veteran's ankles and feet.  She 
observed some tenderness with eversion of the right foot 
below the right medial malleolus.  During a VA examination in 
June 1997, the veteran reported that his ankle pain had 
improved since the time of his accident.  At a VA examination 
in September 1997, the veteran reported that his right ankle 
had chronic pain and sprained easily.  Objectively, the right 
ankle was tender laterally and the lateral ankle ligaments 
were somewhat deficient on palpation.  The ankle had full 
range of motion, with some pain.

The examiner believed that a symbolic loss of motion would be 
10 percent.  The examiner commented that the veteran had 
ankle flare-ups about twice per month and that he had 
problems with fatigue, weakness, and poor coordination.  The 
right ankle was diagnosed as chronic synovitis secondary to 
easy spraining, secondary to ligamentous laxity.

The veteran's right ankle disability was assigned a 
noncompensable schedular evaluation prior to September 16, 
1997, and is presently assigned a 10 percent schedular 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 
5020-5271 (2000).  Under Diagnostic Code 5271, moderate 
limitation of motion of the ankle is rated at 10 percent, and 
marked limitation is rated at 20 percent.  Pursuant to the 
rating schedule, normal plantar flexion is contemplated at 45 
degrees and dorsiflexion at 20 degrees.  38 C.F.R. 4.71, 
Plate 11 (2000).

Based upon the aforementioned evidence, the Board finds that 
the veteran is not entitled to a compensable evaluation prior 
to September 16, 1997.  The initial VA examination found no 
limitation of motion, instability, or abnormality by x-ray.  
Therefore, there was no basis at that time to warrant a 
compensable evaluation.  Thereafter, the medical evidence 
continued to show a full range of motion but also documented 
painful motion and some instability.  Accordingly, the RO 
appropriately assigned a 10 percent evaluation to compensate 
the veteran for his functional limitation of motion.

Nevertheless, there is no evidence of marked limitation of 
motion and an evaluation in excess of 10 percent must be 
denied.  The Board has considered the application of 
alternative Diagnostic Codes, but finds that none affords a 
higher evaluation.  See Diagnostic Codes 5270, 5272, 5273, 
5274 (2000).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2000).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.


ORDER

An evaluation in excess of 10 percent for a thoracic spine 
disability is denied.

An evaluation in excess of 10 percent for sural nerve 
impairment, right foot, is denied.

An evaluation in excess of 10 percent prior to September 16, 
1997, for a right knee disability is denied.

An evaluation in excess of 20 percent for a right knee 
disability from September 16, 1997 is denied.

An evaluation in excess of 10 percent for a left knee 
disability is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent prior to June 26, 1996, 
for a disability of the right third metatarsal, is granted.

An evaluation in excess of 10 percent for a disability of the 
right third metatarsal from June 26, 1996 is denied.

A compensable evaluation prior to June 26, 1996 for a right 
ankle disability is denied.

An evaluation in excess of 10 percent for a right ankle 
disability from June 26, 1996 is denied.


REMAND

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2000).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2000).  In addition, 
service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes further, that service medical records show 
that the veteran reported a history of hay fever on his 
enlistment examination of November 1990.  In June 1991, he 
was assessed with seasonal allergies due to itchy eyes, 
sneezing, and congestion.  It was noted that he had been 
treated for hay fever the previous year.  The veteran 
presented with nasal congestion, post nasal drip, and a 
productive cough in July 1992.  He was assessed with an upper 
respiratory infection.  During a February 1994 examination, 
the veteran reported a history of sinusitis and hay fever.  
The physician noted that the veteran had watery pruritic eyes 
and nose during the summer season.  He was diagnosed with 
seasonal allergic rhinitis, conjunctival.

During a VA examination in August 1994, the veteran reported 
that he was allergic to a lot of things and that it was 
manifested by hayfever.  He also had sinusitis that was 
manifested by postnasal drip and nasal congestion.  Physical 
examination found nasal congestion, inflamed nasal mucosa, 
mild postnasal drip, and hypertrophy of the turbinates in the 
floor of the nostrils.  The x-ray report of the paranasal 
sinuses was normal.  The veteran was diagnosed with allergic 
rhinitis, rule out sinusitis.  In March 1997, the veteran was 
diagnosed with chronic allergic rhinitis by Dr. Hansen-Smith.

In summary, the veteran's symptoms have been variously 
diagnosed, including as seasonal allergies and allergic 
rhinitis.  However, he exhibited consistent symptomatology 
both during active duty and after discharge, and he was 
diagnosed with allergic rhinitis in service and shortly 
thereafter.  The Board observes that the veteran has not 
received a VA examination for several years.  Under these 
circumstances, the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).

The Board notes that diseases of allergic etiology may not be 
disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination of 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2000).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file any and all VA 
medical records pertaining to the 
treatment of the veteran's sinusitis.  
After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any and 
all private medical records pertaining to 
the treatment of the veteran.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
examination of his claimed disability of 
the sinuses.  Since it is important "that 
each disability be viewed in relation to 
its history," 38 C.F.R. § 4.1 (2000), the 
examiner must be provided with the 
veteran's claims file.  The examiner is 
requested to review all pertinent records 
in the claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature, severity, and 
manifestations of the veteran's current 
disability.  In so doing, the examiner 
should render an appropriate diagnosis 
and provide an opinion as to whether it 
is at least as likely as not that any 
current disability of the sinuses is 
related to the veteran's period of active 
service.  Specifically, the examiner 
should determine whether the veteran's 
present disability is related to the 
symptomatology he experienced in service.  
The opinion must be supported by a 
written rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to 
the Board.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit any 
additional evidence and argument he desires to have 
considered regarding the matter the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

